         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  RUSSELL GAITHER,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        6:19-cv-49

                  STATE OF GEORGIA,

                  Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with this Court's Order dated February 14, 2020, adopting the Report and

                      Recommendation of the U.S. Magistrate Judge as the opinion of this Court, Plaintiff’s Complaint

                      under 28 U.S.C. § 1915(g) is DISMISSED without prejudice, and Plaintiff is DENIED in forma

                      pauperis status on appeal. This case stands closed.




            Approved by: ________________________________
                          ______
                              _____
                              __ __
                                 _______
                                       _____________________




            February 18, 2020                                                   Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
